Citation Nr: 1107041	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether service connection may be 
granted.

2. Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a right foot 
disorder, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss, and if so, whether service connection may be 
granted.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had active, honorable service from September 1968 to 
May 1971, which includes the Veteran's period of service in the 
Republic of Vietnam. 

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board acknowledges that in a letter recently received by the 
Board, the Veteran's attorney asserts that because the Veteran 
filed a timely VA Form 9 in May 1995 perfecting his appeal of 
several service connection claims and the Veteran's claims file 
fails to reflect a Board decision addressing these claims or that 
the Veteran withdrew his appeal of these claims, the Board should 
either provide the Veteran and his attorney with a copy of the 
Board's prior decision addressing these claims or "take 
appropriate action" regarding these claims perfected for appeal.  
The Board did not issue a decision with regard to these appealed 
issues, and a review of the Veteran's claims file reflects that 
the Veteran's representative at the time, (a service 
organization), inquired regarding the status of these appealed 
claims in September 1998.  Thereafter, the Veteran submitted an 
"appeal cancellation form" dated in January 1999, in which he 
indicated his desire to cancel all of the issues of his pending 
appeal.  Accordingly, given the Veteran's withdrawal of his 
appeal in 1999, no further action is required by the Board.

The issue of whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for a 
right foot disorder, and if so, whether service connection may be 
granted, is addressed in the REMAND portion of the decision below 
and is thereby REMANDED to the RO for further development.


FINDINGS OF FACT

1.  In a rating decision issued in October 1994, the RO denied 
service connection for hypertension, referred to as "high blood 
pressure."  Following receipt of notification of this 
determination, the Veteran initiated but later withdrew his 
appeal of this claim; accordingly, the decision became final.

2.  The evidence submitted since October 1994 is cumulative and 
fails to relate to an unestablished fact or raise a reasonable 
possibility of substantiating the Veteran's hypertension service 
connection claim.

3.  In a rating decision issued in July 2002, the RO denied 
service connection for bilateral hearing loss.  Following receipt 
of notification of this determination, the Veteran failed to 
appeal the claim, and the decision became final.

4.  The evidence submitted since July 2002 is cumulative and 
fails to relate to an unestablished fact or raise a reasonable 
possibility of substantiating the Veteran's bilateral hearing 
loss service connection claim.

5.  The only medical opinion addressing the etiology of the 
Veteran's tinnitus fails to relate his tinnitus to service.

6.  The Veteran did not develop erectile dysfunction until many 
years after service, and the medical evidence of record reflects 
that this condition is secondary to his antihypertensive 
medications and not as the result of his service-connected 
diabetes mellitus. 

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for  
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

2.  New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the Veteran's claim to reopen his previously 
denied service connection claim for hypertension and bilateral 
hearing loss, a January 2008 letter informed the Veteran of the 
reasons his claims were previously denied, as well as the new and 
material evidence necessary to reopen his claims, thereby 
complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This notice was sent prior to the initial adjudication 
of the Veteran's claim.  

With regard to the Veteran's erectile dysfunction and tinnitus 
service connection claims, VA's notice requirements were 
fulfilled by letters issued in October 2007 and January 2008, 
which apprised the Veteran of the criteria for establishing 
service connection and which were sent prior to the initial 
adjudication of the Veteran's claims.

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues whose 
merits are addressed in this appeal has been obtained.  The 
Veteran's VA and service treatment records have been obtained, 
and there are no records identified by the Veteran as relevant 
that were not obtained.  Additionally, the Veteran was offered an 
opportunity to testify at a Board hearing, but he declined.  The 
Veteran was also afforded VA examinations that addressed the 
etiology of his erectile dysfunction, hearing loss, and tinnitus.  
However, a VA examination regarding the Veteran's claim to reopen 
service connection for hypertension is not warranted, as VA's 
duty to provide an examination is not triggered absent the 
submission of new and material evidence.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

Claims to Reopen

The Veteran's service connection claims for hypertension, 
referred to as  high blood pressure, was initially denied by the 
RO in a rating decision issued in October 1994.  While it appears 
that the Veteran may have perfected a timely appeal of this 
denial (his timely VA Form 9 references many denied claims, but 
not hypertension), he nevertheless later withdrew his appeal; 
thus, the denial of this claim became final.  

The Veteran's service connection claim for bilateral hearing loss 
was initially denied by a rating decision issued in July 2002, 
and the Veteran failed to perfect an appeal of this denial; thus, 
the denial became final.  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Turning first to the Veteran's claim to reopen his previously 
denied hypertension service connection claim, the RO initially 
denied the Veteran's claim in an October 1994 rating decision 
because the Veteran's service treatment records failed to reflect 
any complaints of or treatment for high blood pressure, and the 
medical evidence of record failed to suggest that the Veteran 
developed high blood pressure soon after service.   

The evidence of record at the time the Veteran's claim was 
initially denied included the Veteran's service treatment 
records, which failed to reflect any elevated blood pressure 
readings for VA purposes.  Additionally, no cardiovascular 
abnormalities were noted during the Veteran's separation 
examination performed in January 1972, at which time the 
Veteran's blood pressure was recorded as 124/78.  The Veteran's 
private treatment of record first reflected a diagnosis of 
hypertension in 1992, and his VA examination reports of record 
failed to reference his hypertension.  The Veteran's statements 
of record also failed to specifically reference his hypertension.

The evidence added to the record since the previous denial 
includes the Veteran's private and VA treatment records, VA 
examination reports, and submitted statements.  The Veteran's 
newly submitted private treatment records reflect treatment from 
as early as 1980; however, the first record reflecting a 
diagnosis of hypertension is dated in 1987.  The Veteran's VA 
treatment records and examination reports reflect his continued 
treatment for hypertension, and in his submitted statements, the 
Veteran asserts that he has had hypertension since 2000 and 
believes that he may have developed the condition as the result 
of herbicide exposure during his Vietnam service.  

While the Veteran's private treatment records associated with his 
claims file since the previous denial of his claim reflect a 
diagnosis of hypertension five years prior to the earliest 
diagnosis of hypertension previously of record (reflecting a 
diagnosis of hypertension in 1987 as opposed to 1992), these 
records do not establish that the Veteran developed hypertension 
soon after service.  The Veteran was discharged from service in 
1971; thus, these records establish a diagnosis of hypertension 
approximately 16 years after service.  Moreover, as private 
treatment records prior to 1987 (dating to 1980) failed to 
reflect any findings of hypertension, the Board finds that the 
Veteran's newly submitted private treatment records fail to 
suggest that the Veteran's hypertension developed in service or 
very soon thereafter, and therefore fail to raise a reasonable 
probability of substantiating the Veteran's claim.

With regard to the Veteran's VA treatment records, the records 
continue to reflect the Veteran's treatment for hypertension and 
do not contain any medical opinions regarding the etiology of his 
hypertension.  Moreover, medical records describing the Veteran's 
current condition are not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).   
With regard to the Veteran's newly submitted statement reflecting 
his report that he has had hypertension since 2000 and that he 
believes that his hypertension is the result of his herbicide 
exposure during service, the Veteran's report of having 
experienced hypertension since 2000 does not suggest a 
relationship between his hypertension and service.  Moreover, 
applicable VA regulations do not provide a basis for awarding 
service connection for hypertension based solely on presumed 
herbicide exposure.  See 38 C.F.R. § 3.309.  Additionally, there 
are no medical opinions of record suggesting such a relationship, 
and the Veteran, as a lay person, is not competent to provide 
such a link.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  Furthermore, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim.  See Hickson v. 
West, 11 Vet. App. 374 (1998).
  
Accordingly, the Board concludes that the evidence submitted 
since the October 1994 RO decision is not new and material and 
does not serve to reopen the Veteran's hypertension service 
connection claim.
 
Turning next to the Veteran's claim to reopen his previously 
denied bilateral hearing loss service connection claim, the RO 
initially denied the Veteran's claim in a July 2002 rating 
decision because the Veteran's service treatment records failed 
to reflect any evidence of hearing loss during service, and the 
evidence of record failed to include any medical evidence that 
reflects that the Veteran developed hearing loss during service. 

At the time the Veteran's claim was initially denied by the RO, 
the evidence of record included the Veteran's statements and 
service, VA, and private treatment records.  The Veteran's 
service treatment records failed to reflect any hearing loss for 
VA purposes.  Moreover, a comparison of the Veteran's puretone 
thresholds recorded during his September 1968 entrance medical 
examination with the puretone thresholds recorded during his 
January 1972 separation medical examination reflects a seeming 
increase in hearing acuity.  Additionally, the Veteran denied 
ever having experienced hearing loss, or any other ear problems, 
when completing his January 1972 separation medical history 
report.  The Veteran's post-service VA and private treatment 
records failed to reflect any treatment for hearing loss, and the 
Veteran's statements of record failed to reflect any assertions 
regarding the etiology of his hearing loss, although his 
treatment records did reflect various reports indicating his 
military noise exposure (such as an explosion of an ammunitions 
storage site and incoming artillery and sniper attacks while 
stationed in Vietnam).  

Evidence added to the record since the Veteran's previous denial 
includes the Veteran's and his attorney's submitted statements, a 
medical journal article, VA and private treatment records, and a 
VA audiometric examination report.  The newly submitted medical 
treatment records first reflect treatment for hearing loss in 
September 2006, at which time the Veteran reported decreased 
hearing acuity and a history of military, recreational, and 
occupational noise exposure.  The Veteran's September 2008 VA 
examination report reflects that the VA examiner conducted a 
through review of the record (chronicled in the examination 
report) and then opined that the Veteran's current bilateral 
hearing loss is less likely than not related to service, citing 
the lack of any evidence reflecting a decrease in hearing acuity 
during service, the Veteran's report of the recent onset of his 
hearing loss, and the first medical evidence of hearing loss in 
2006.  The Veteran and his attorney's submitted statements fail 
to specifically assert a theory of entitlement, although the 
Veteran's attorney has asserted that hearing loss can have a 
delayed onset after exposure to the acoustic trauma causing 
hearing loss.  The Veteran's attorney submitted a medical journal 
article that recounts the results of lab testing on mice,   which 
suggested that mice with noise-exposure histories experience age-
related hearing differently than those without prior noise 
exposure.

The Board does not find that the newly submitted evidence is new 
and material.  The Veteran's treatment records, while new, 
reflect his first treatment for hearing loss in 2006, 
approximately 34 years after service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service connection may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Moreover, his 2008 VA audiometric examination 
report reflects a negative medical nexus opinion, and during  the 
examination, the Veteran reported the relative recent onset of 
his hearing loss.  Furthermore, while the Veteran's attorney has 
submitted an argument that the VA examiner's opinion was 
erroneous because it relied, in part, on the lack of any evidence 
reflecting a decrease in hearing acuity during service or soon 
thereafter, no medical opinion has been submitted to establish a 
link between the Veteran's current hearing loss and service.   In 
that regard, the medical journal article submitted by the 
Veteran's attorney is not specific to the Veteran (nor does it 
reflect testing performed on humans).

Accordingly, the Board concludes that the evidence submitted 
since the July 2002 RO decision is not new and material and does 
not serve to reopen the Veteran's bilateral hearing loss service 
connection claim.



Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder, or for increased in disability caused by a 
service connected disorder.  38 C.F.R. § 3.310(a) (2010).

Tinnitus

The Veteran claims that his currently-diagnosed tinnitus is the 
result of service.  

The Veteran's service treatment records fail to reflect any 
reference to tinnitus or any hearing or ear-related complaints, 
and the Veteran denied ever having experienced any ear-related 
problems during his separation medical history report.

The first reference to the Veteran's tinnitus of record is 
reflected in a September 2006 VA treatment record, at which time 
the Veteran reported experiencing bilateral intermittent 
tinnitus.  The Veteran also reported a history of military, 
recreational, and occupational noise exposure.  An October 2007 
VA treatment record reflects the Veteran's report of experiencing 
tinnitus when yawning.

The Veteran was afforded a VA audiometric examination in 
September 2008, during which the Veteran reported experiencing 
ear ringing and a "steady of hum" in his ears.  The Veteran 
variously reported the frequency of his tinnitus as intermittent 
and constant, and he stated that his tinnitus began "several 
years" prior to the time of the examination.  With regard to his 
history of noise exposure, the Veteran reported noise exposure 
during his military service when driving tanks in the United 
States and while stationed in Vietnam.  The Veteran also reported 
occupational noise exposure during his post-service careers as a 
truck driver, warehouse worker, and cook, as well as recreational 
noise exposure from recreational hunting and operating four-
wheelers, chainsaws, and lawn equipment.  The examiner further 
noted that the Veteran was taking three prescription medications 
whose known side effects include hearing loss and/or tinnitus.  

After examining the Veteran and conducting a through review of 
the Veteran's claims file, the examiner opined that the Veteran's 
tinnitus was not caused by or the result of active duty military 
service.  In support of this opinion, the examiner cited the lack 
of any evidence reflecting a decrease in hearing acuity during 
service, the Veteran's report of the recent onset of his 
tinnitus, and the first post-service treatment record reflecting 
the Veteran's report of tinnitus in 2006.

The Board finds that this medical opinion to be probative, as it 
is based on a thorough review of the record and is supported by a 
sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (holding that among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion). The examination report reflects that the examiner 
thoroughly reviewed the Veteran's claims file, chronicling 
relevant information gleaned from the file in the report.  
Moreover, the opinion is consistent with the medical evidence of 
record, which reflects that the Veteran did not report the onset 
of tinnitus or seek treatment for tinnitus until many years after 
service (in 2006).  The Veteran's service treatment records 
similarly reflect that during his separation medical examination, 
the Veteran denied ever having experienced any ear problems.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation when 
no special knowledge or training is required).  The Board notes 
that the Veteran's report that his tinnitus did not manifest for 
many years after service fails to suggest a relationship between 
his tinnitus and service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board acknowledges the Veteran's attorney's argument that the 
medical opinion provided by the examiner is inadequate in that it 
erroneously relied upon the lack of evidence reflecting that the 
Veteran was treated for or diagnosed with tinnitus during service 
or within one year of his separation from service.  The Veteran's 
attorney cites the case of Hensley v. Brown, 5 Vet. App. 155 
(Vet. App. 1993) for the proposition that a claimant may 
nevertheless establish direct service connection for hearing 
disability by submitting evidence supporting a causal 
relationship, even though the hearing impairment did not manifest 
for several years after separation from service.  However, the 
Board notes that in the instant case, the examiner did not rely 
solely upon the Veteran's service treatment records when 
rendering this opinion (which reflect a seeming increase in 
hearing acuity during service and the Veteran's denial of any 
hearing or other ear-related impairments upon separation from 
service).  The examiner also relied upon the Veteran's own 
reports of first experiencing tinnitus in approximately 2006 
(when he first sought treatment for this disorder), approximately 
35 years after his discharge from service and after he had post-
service occupational and recreational noise exposure.  Moreover, 
neither the Veteran nor his attorney, as lay persons, are 
competent to relate the Veteran's current tinnitus to service, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons, such as the Veteran, are not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation), nor have they 
submitted a medical opinion to support such a theory, per 
Hensley.  

In sum, given the Veteran's seeming increase in hearing acuity 
during service; the Veteran's denial of experiencing any ear or 
hearing impairments during service; the evidence reflecting the 
Veteran's reports of post-service occupational and recreational 
noise exposure, as well as in-service noise exposure; the 
Veteran's reports of first experiencing tinnitus many years after 
service; the first treatment for tinnitus of record in 2006; and 
the negative medical nexus provided by the only medical 
professional to address the etiology of the Veteran's tinnitus; 
the Board finds that the evidence of record does not suggest that 
the Veteran's tinnitus is related to service.  Accordingly, the 
Veteran's appeal of this issue is denied.

Erectile Dysfunction

The Veteran is seeking service connection for his erectile 
dysfunction as secondary to his service-connected diabetes 
mellitus.

The Veteran's service treatment records do not reflect any 
reference to erectile dysfunction, and no abnormalities of the 
Veteran's genitourinary system were noted during his separation 
medical examination.

The first reference to erectile dysfunction of record is 
reflected in a March 2007 VA diabetes mellitus examination 
report, which notes the Veteran's report of experiencing erectile 
dysfunction.  The examiner noted that the cause of the Veteran's 
erectile dysfunction was his oral medication.  While the type of 
medication causing the Veteran's erectile dysfunction was not 
specifically noted, the examiner found that the Veteran did not 
have any disabilities resulting from his diabetes mellitus.  A 
January 2008 VA diabetes mellitus examination report also notes 
the Veteran's erectile dysfunction caused by one of his 
medications; however, erectile dysfunction was not noted to be 
one of the enumerated conditions thought to be secondary to his 
diabetes mellitus.  Finally, a June 2010 VA diabetes mellitus 
examination report attributes the Veteran's erectile dysfunction 
to his diuretics, and erectile dysfunction was not noted as a 
complication of the Veteran's diabetes mellitus in the 
examination report.  

In sum, the evidence fails to reflect that the Veteran developed 
erectile dysfunction during service or for many years thereafter, 
thereby failing to suggest a direct relationship between the 
Veteran's erectile dysfunction and service.  As to the Veteran's 
claimed theory of entitlement , that his erectile dysfunction is 
secondary to his service-connected diabetes mellitus, three VA 
diabetes mellitus examinations of record have failed to find this 
condition to be a complication of his diabetes mellitus.  Rather, 
it has been noted to be a side effect of his diuretic medication, 
which is also not been shown to have been prescribed to treatment 
his diabetes mellitus.  As such, the evidence of record fails to 
suggest that the Veteran's erectile dysfunction is related to 
service or a service-connected disability.  Accordingly, the 
Veteran's appeal of this issue is denied.


ORDER

A service connection claim for hypertension is not reopened.

A service connection claim for bilateral hearing loss is not 
reopened.

Service connection for tinnitus is denied.

Service connection for erectile dysfunction is denied.


REMAND

Regarding the Veteran's instant claim to reopen his previously-
denied service connection claim for a right foot disorder, filed 
in October 2007, a review of the Veteran's claims file reveals 
that the claim was initially denied by an October 1994 rating 
decision.  The Board notes that in conjunction with his October 
2007 claim, the Veteran alleged that his right foot disorder was 
secondary to his service-connected diabetes mellitus.  However, 
this new theory of entitlement does not render the Veteran's 
current right foot disorder claim a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (that a claim based on a new 
theory of entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim).  Therefore, 
as the Veteran's right foot disorder claim has been previously 
adjudicated, it is properly characterized as a claim to reopen.

However, the Board finds that in conjunction with the instant 
claim to reopen, the RO failed to provide the Veteran with the 
proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Rather, the October 2007 notice letter sent in 
conjunction with the Veteran's recently submitted right foot 
disorder claim advised him of the criteria for establishing 
direct and secondary service connection and failed to reference 
that the Veteran's claim was previously denied.  Accordingly, the 
Veteran's claim should be remanded for proper notice, and after 
allowing for a proper response time, subsequently readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that 
explains what information and evidence he 
must submit to reopen his claim of service 
connection for a right foot disorder, 
currently claimed as secondary to service-
connected diabetes mellitus.  Specifically, 
provide him with an explanation of the 
meanings of "new" and "material" evidence 
within the context of his claim.  
Additionally, explain to him that his right 
foot disorder claim was initially denied 
because the evidence of record failed to 
suggest that the Veteran incurred any right 
foot disorder as a result of service, as his 
service treatment records fail to reflect any 
right foot-related complaints or reference to 
a right foot disorder.

2.  When the requested development has been 
completed and the Veteran has been afforded 
an adequate opportunity to respond, the claim 
should be readjudicated.  If the claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.  Thereafter, the claims should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


